[Cite as McLean v. Ohio Dept. of Transp., 2010-Ohio-4231.]

                                      Court of Claims of Ohio
                                                                                The Ohio Judicial Center
                                                                        65 South Front Street, Third Floor
                                                                                   Columbus, OH 43215
                                                                         614.387.9800 or 1.800.824.8263
                                                                                    www.cco.state.oh.us




ADAM MCLEAN

       Plaintiff

       v.

OHIO DEPARTMENT OF TRANSPORTATION

       Defendant

        Case No. 2010-03185-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)      Plaintiff, Adam McLean, filed a complaint against defendant,
Department of Transportation (ODOT), alleging that his automobile was damaged as a
proximate cause of negligence on the part of ODOT in maintaining a hazardous
condition on Interstate 75 at the approach to the Brent Spence Bridge spanning the
Ohio River between Kentucky and Ohio. Plaintiff related “[w]hen driving through Ohio I
hit something right before the bridge on 75 North.” Plaintiff pointed out his vehicle
struck “a pothole on the bridge itself.”              Plaintiff recalled the incident occurred on
December 23, 2009 at approximately 8:00 p.m. Plaintiff seeks damages in the amount
of $554.46, the cost of replacement parts and related repair expenses.                          Plaintiff
submitted the $25.00 filing fee and requested reimbursement of that cost along with his
damage claim.
        {¶ 2} 2)      Defendant filed an investigation report requesting plaintiff’s claim be
dismissed due to the fact that the Commonwealth of Kentucky and not ODOT bears the
maintenance responsibility for the substantial portion of Interstate 75 on the Brent
Spence Bridge. Defendant submitted photographs depicting the Brent Spence Bridge
advising that practically the entire bridge deck is located within the Commonwealth of
Kentucky and is consequently the maintenance responsibility of that governmental
entity.    Defendant stated “[a]s such, the State of Kentucky is the proper party to
plaintiff’s claim, not the defendant.”        The site of the damage-causing incident was
located within the Commonwealth of Kentucky.
                                     CONCLUSIONS OF LAW
          {¶ 3} 1)     R.C. 2743.01(A) provides:
          {¶ 4} “(A) ‘State’ means the state of Ohio, including, but not limited to, the
general assembly, the supreme court, the offices of all elected state officers, and all
departments,         boards,   offices,   commissions,   agencies,    institutions,   and   other
instrumentalities of the state. ‘State’ does not include political subdivisions.”
          {¶ 5} 2)     R.C. 2743.02(A)(1) states in pertinent part:
          {¶ 6} “(A)(1) The state hereby waives its immunity from liability, except as
provided for the office of the state fire marshal in division (G)(1) of section 9.60 and
division (B) of section 3737.221 of the Revised Code and subject to division (H) of this
section, and consents to be sued, and have its liability determined, in the court of claims
created in this chapter in accordance with the same rules of law applicable to suits
between private parties, except that the determination of liability is subject to the
limitations set forth in this chapter and, in the case of state universities or colleges, in
section 3345.40 of the Revised Code, and except as provided in division (A)(2) or (3) of
this section. to the extent that the state has previously consented to be sued, this
chapter has no applicability.”
          {¶ 7} 3)     R.C. 5501.31 in pertinent part states:
          {¶ 8} “Except in the case of maintaining, repairing, erecting traffic signs on, or
pavement marking of state highways within villages, which is mandatory as required by
section 5521.01 of the Revised Code, and except as provided in section 5501.49 of the
Revised Code, no duty of constructing, reconstructing, widening, resurfacing,
maintaining, or repairing state highways within municipal corporations, or the bridges
and culverts thereon, shall attach to or rest upon the director . . .”
          {¶ 9}   The site of the damage-causing incident was not the maintenance
jurisdiction of defendant. Consequently, plaintiff’s case is dismissed.
                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




ADAM MCLEAN

      Plaintiff

      v.

OHIO DEPARTMENT OF TRANSPORTATION

      Defendant

          Case No. 2010-03185-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



          Having considered all the evidence in the claim file and, for the reasons set forth
above, plaintiff’s claim is DISMISSED. Court costs are assessed against plaintiff
.



                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Adam McLean                                        Jolene M. Molitoris, Director
4177 Watertrace Drive                              Department of Transportation
Lexington, Kentucky 40515                          1980 West Broad Street
                                                   Columbus, Ohio 43223
RDK/laa
4/27
Filed 5/5/10
Sent to S.C. reporter 9/2/10